In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00078-CV


                          IN THE INTEREST OF B.C., A CHILD

                           On Appeal from the 320th District Court
                                    Potter County, Texas
               Trial Court No. 81,655-D, Honorable Don R. Emerson, Presiding

                                       June 7, 2013

                                         ORDER
                 Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.


       In this appeal, appellant J.G. challenges the trial court’s order terminating his

parental rights to his child, B.C. The trial court also ordered the parental rights of B.C.’s

mother terminated, on her affidavit of relinquishment, and she has not appealed. Before

us is a motion filed by appellee, the Texas Department of Family and Protective

Services, joined by appellant, entitled, "Joint Motion to Render Judgment Effectuating

Agreement of the Parties.” The motion states the parties’ agreement thusly: “The

parties agree that the portion of the judgment below terminating [appellant’s] rights to

B.C. should be reversed and the matter remanded for a new trial.” The prayer asks us

to enter a judgment in accordance with the agreement of the parties, ordering that the
portion of the judgment below terminating J.G.’s parental rights to B.C. be reversed and

remanded for a new trial, and all other aspects of the order remain undisturbed.


       Rule of Appellate Procedure 42.1(a)(2) sets forth the actions an appellate court

may take on the agreement of the parties for disposition of the appeal:


       (A) render judgment effectuating the parties' agreement;

       (B) set aside the trial court's judgment without regard to the merits and remand
       the case to the trial court for rendition of judgment in accordance with the
       agreements; or

       (C) abate the appeal and permit proceedings in the trial court to effectuate the
       agreement.

       Tex. R. App. P. 42.1(a)(2)(A)-(C).


       The relief requested here does not come within any of the permissible means for

disposition specified by the rule. Without an agreement on the merits of the appeal, the

parties seek a disposition requiring a finding of reversible error. We are not authorized

"to order a new trial merely on the agreement of the parties absent reversible error . . . ."

See Notes and Comments, Tex. R. App. P. 42.1; In the Interest of Z.A.S., No. 07-09-

0136-CV, 2009 Tex.App. LEXIS 5797 (Tex.App.—Amarillo July 22, 2009, no pet.)

(mem. op.); In re J.A.B., No. 08-06-0201-CV, 2007 Tex. App. LEXIS 6312 (Tex.App.—

El Paso Aug. 9, 2007, no pet.) (mem. op.) (on appeal of default paternity and support

orders, agreed motion of appellee Attorney General to reverse and remand proper since

appellee conceded one of appellant's points of error and the court of appeals agreed

trial court erred).


       For that reason, the motion as presented is denied.


                                             2
It is so ordered.




                        Per Curiam




                    3